Citation Nr: 9900452	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a bilateral knee 
condition.

3. Entitlement to service connection for heel spur of the 
left foot.

4. Entitlement to service connection for periodontal disease.

5. Entitlement to an increased rating for right epicondylitis 
and gout, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1970 to August 
1972, from March 1974 to April 1978, and from April 1979 to 
October 1993.   

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).   

The Board notes that by rating decision dated in April 1998, 
the appellants disability rating for headaches was increased 
to 30 percent.  In correspondence received in July 1998, the 
appellant stated that the rating decision relative to his 
headaches was adequate.  In a VA Form 646 submitted later in 
July 1998, the appellants representative referred to the 
appellants comment concerning this issue and offered no 
argument in support of the claim.  Since the appellant has 
communicated his  satisfaction with the rating decision as to 
his headache disorder, the Board finds that the appellant has 
withdrawn his appeal as to that issue.  See 38 C.F.R. 
§ 20.204 (1998); Verdon v. Brown, 8 Vet. App. 529, 533 
(1996).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he incurred a back disorder, a 
bilateral knee disorder, a heel spur of the left foot, and 
periodontal disease while on active military duty, and that 
service connection is thus warranted for these disorders.  He 
further contends that his service-connected right 
epicondylitis is more severe than is contemplated by his 
currently assigned rating.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a state of evidentiary 
equipoise has been reached with regard to the appellants 
claim of entitlement to service connection for a back 
disorder, and the benefit of the doubt will therefore be 
accorded to the appellant in the resolution of the claim.  
The appeal is allowed as to that issue.

It is further the decision of the Board that the appellant 
has not met his predicate burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of service connection for a 
bilateral knee condition and a heel spur of the left foot are 
well grounded, and that the appellants claim of service 
connection for periodontal disease must be denied as a matter 
of law.

The appellants claim for an increased rating for the 
service-connected right elbow epicondylitis will be remanded 
for further development.


FINDINGS OF FACT

1. There exists an approximate balance of evidence favoring 
and disfavoring the appellants claim of service 
connection for a back disorder.  

2. Competent medical evidence has not been adduced to 
establish a nexus between the diagnosed bilateral knee 
disorder and the appellants military service.  

3. Competent medical evidence has not been adduced to 
establish a nexus between the diagnosed left calcaneal 
heel spur and the appellants military service.  

4. The appellants dental disorder is characterized by 
periodontal disease, not the result of in-service trauma.

 
CONCLUSIONS OF LAW

1. According the benefit of the doubt to the appellant, a 
back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (1998).   

2. The appellants claim of service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The appellants claim of service connection for a 
calcaneal spur of the left heel is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4. The appellants claim of service connection for 
periodontal disease is without merit as a matter of law.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1998).  

By law, the Boards statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Boards 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1).  

With these requirements of law, and in light of the 
appellants contentions, the Board will review the factual 
background of each of the issues on appeal, and analyze each 
in view of the applicable law.  

Entitlement to service connection for a back condition

Factual Background

The appellants service medical records reveal that in 
December 1971, he complained of back pain.  A muscle strain 
was diagnosed and the appellant was prescribed anti-
inflammatory medication.  In January 1988, the appellant 
reported experiencing lower back pain.  Upon clinical 
examination, he was noted to have full range of motion and 
very good flexibility.  Tenderness was noted over the 
costovertebral angle.  During his May 1993 retirement 
physical examination, the appellant reported that he had 
injured his back several years previously, and that he had 
fallen about a week previously.  In a medical history 
questionnaire, the appellant reported having had recurrent 
back pain.  Mechanical back pain was diagnosed.  In September 
1993, the appellant reported to a service department medical 
examiner that he had had chronic low back pain for 7 years.  

By rating decision dated in June 1994, service connection was 
denied for a back disorder, on the basis that there was no 
evidence identifying a chronic back disorder in service, and 
the appellants pre-retirement physical examination did not 
reflect a then current back disorder.  

The appellant underwent a VA spinal examination in August 
1995.  He reported experiencing occasional dull pain once a 
week.  Clinical examination found flexion to 90 degrees and 
backward extension to 35 degrees.  There was no objective 
evidence of pain on motion.  The diagnosis was episodic back 
pain with no neurological abnormalities.   A radiographic 
examination found narrowing of the lumbosacral joint at L5.  
Minimal degenerative bone spurring was noted of the lumbar 
spine at all levels.  There was no evidence of fracture, 
dislocation or any bone destruction in the lumbar spine.  The 
diagnosis was osteophytosis of the lumbar spine.  The 
appellant underwent a further VA physical examination in July 
1997.  The diagnosis was low back pain secondary to 
degenerative joint disease.  

Applicable Law and Analysis

Service connection may be granted for a chronic disease such 
as arthritis if it becomes compensably manifest within one 
year of service discharge. See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).
Arthritis which is manifest to a compensable degree within 
one year after discharge from active service may be presumed 
to have been incurred in service.  38 C.F.R. § 3.309(a).  
However, it is not required:
	
. . . that the disease be diagnosed in 
the presumptive period, but only that 
there be then shown by acceptable medical 
or lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the 
prescribed period
may have no particular significance when 
first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 10 
percent degree.

38 C.F.R. § 3.307(c).

The appellants service medical records clearly reflect that 
he was treated on a few occasions for unspecified back pain, 
ultimately diagnosed to be mechanical in nature.  His 
back pain apparently continued with some frequency, because 
he reported shortly before his military retirement in 1993 
that he had injured his back several years previously; that 
he had fallen about a week previously, and that he otherwise 
had experienced recurrent back pain.  In August 1995, shortly 
after the expiration of the one year presumptive period, 
arthritis was diagnosed.  

The Board is of the opinion that a remand of this matter to 
ascertain if the appellants in-service symptoms were 
indicative of the onset of arthritis of the back, a chronic 
disorder, is unwarranted.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Clearly, back pain is in the nature of a symptoms to 
which the appellant, as a layperson, may testify.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  Further, the appellant appears to have 
been diagnosed with arthritis within a short period of time 
following the expiration of the applicable presumptive 
period.  When this finding is in turn examined in light of 
38 C.F.R. § 3.307(c), the Board finds that the evidence 
relative to this issue is in a state of relative equipoise.  

Under the benefit-of-the-doubt rule, where there exists 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995); Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). 

Accordingly, the Board will grant service connection for the 
appellants low back condition, diagnosed a degenerative 
joint disease.  


Entitlement to service connection for a bilateral knee 
condition

Factual Background

The appellants service medical records reveal that in June 
1987, he fell from a bicycle when his knees locked.  The 
appellant did not then report any trauma to his knees, and 
instead reported resulting rib pain.  During his May 1993 
pre-retirement physical examination, the appellant reported 
that he had pain in both the left and right knees.  However, 
upon the military medical examiners apparent inquiry, the 
appellants report was clarified to indicate that his knees 
locked while squating (sic) down in 1987."  No clinical 
findings were otherwise rendered relative to the appellants 
subjective report, and the appellants lower extremities were 
noted to be normal.  In September 1993, the appellant 
reported to a service department medical examiner that he had 
experienced his knees locking for 7 years.  

The appellant underwent a VA physical examination in August 
1995.  He reported that in 1985, he had an episode of 
momentary knee locking, and he had not had a reoccurrence.  
Clinical examination of the knees noted no subluxation or 
lateral instability.  Both knees were normal in appearance 
with no evidence of instability.  Both anterior and posterior 
drawer signs were negative.  Flexion was to 150 degrees, and 
extension was to zero degrees, bilaterally.  There was no 
knee pathology found.  An x-ray of the right knee noted no 
bone or joint abnormality.  

During a July 1997 VA physical examination, the appellant 
again reported that his knees locked on occasion while in 
service in 1989.  However, it was further reported that the 
appellant did not have complaints about his knees at the time 
of the examination.  No swelling, deformity, impairment or 
instability of his knees was noted.  His knees were also 
noted to have complete and full range of motion, bilaterally.  
Upon radiographic examination, mild degenerative joint 
disease was noted, with a greater severity of the right knee 
than the left.    


Applicable Law and Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Such a claim has been defined by the Court 
to be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellants claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

As alluded to above, arthritis is a chronic disease which 
under applicable regulation may be presumed to have been 
incurred in service if the evidence demonstrates (1) that the 
veteran had the disorder in service, or during an applicable 
presumptive period; and, (2) that the veteran presently has 
the same condition.  Savage, 10 Vet. App. at 494-495; see 
38 C.F.R. §§ 3.303(b); 3.309(a) .

In Savage, it was held that with respect to the first element 
there are two questions that must be resolved; (a) is medical 
evidence needed to demonstrate the existence in service or in 
the presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  

With respect to question (a), it was held that the answer 
depends on whether the disability is of a type that requires 
medical expertise to demonstrate its existence, Savage, 10 
Vet. App. at 495 or whether the disability is of the type as 
to which lay observation is competent to identify 
its existence; Savage, 10 Vet. App. at 495-496  [citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994), for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet]; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 (1992).  

With respect to question (b), the Court held that either 
evidence contemporaneous with service or the presumption 
period or evidence that is post-service or post-presumption-
period may suffice.  In so holding, the Court noted the 
following.  First, the language of the regulation ("first 
shown as a clear-cut clinical entity, at some later date" 
(emphasis added)) appears to contemplate the use of post-
service or post-presumption-period evidence of in-service or 
presumption-period disease.  Second, to the extent that the 
language of the regulation is ambiguous, "interpretive doubt 
is to be construed in the veterans favor."  Savage, 10 Vet. 
App. at 496; (citing Brown v. Gardner, 513 U.S. 115, 117-18 
(1994) (citing King v. St. Vincents Hosp., 502 U.S., 215, 
220-21 n. 9 (1991)).  Third, limitations on the dating of 
evidence have been found only where there has been clear 
regulatory guidance to that effect.  See Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc) (interpreting 38 
C.F.R. § 3.105(a) and holding that a "determination that 
there was a clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
[adjudication in question]").  

The Court held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veterans present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, 10 Vet. App. at 496.  

The appellant reported that his knees locked throughout 
service.  The evidence of record reflects that the 
appellants knees locked on one occasion in June 1987 
from an unspecified cause and that although he reported 
unspecified pain of his knees in May 1993, a military medical 
examiner clarified the appellants then present complaint to 
that of knee locking.  

Operative to this claim, the appellants knees were normal in 
stability, appearance, function, and range of motion in 
August 1985, subsequent to the terminus of his military 
service.  His right knee was then noted upon radiographic 
examination to be normal, without evidence of joint 
abnormality.  These clinical findings were again noted in 
July 1997, with the exception of mild degenerative joint 
disease being detected of a greater severity on the right 
knee than on the left.  

In sum, although the appellant reported having had knee pain 
shortly prior to his discharge, which was clarified to be in 
the nature of his knees locking, arthritis of the knees was 
not identified until July 1997, almost four years following 
his separation.  In these circumstances, the presumptive 
provisions of 38 C.F.R. § 3.303(b) and 3.309 do not support 
the appellants claim.  

As noted above, the appellant is clearly competent to report 
as to locking in his knees.  However, there has been no 
evidence adduced to demonstrate that the appellants in-
service episodic locking resulted in any disabling 
symptoms or treatment.  Indeed, the military medical 
examiners report on separation appears to suggest that no 
clinical evaluation was necessary, because the appellants 
report was interpreted as a one-time episode of his knees 
locking.  

Unlike the facts as were presented with regard to the 
appellants back disorder, supra, there is a significant 
lapse of time between the appellants discharge from military 
service, and the July 1997 diagnosis of arthritis.  Moreover, 
there has been presented no competent medical evidence 
evincing a linkage between the appellants in service 
episodic locking and the July 1997 diagnosis of 
arthritis.  
Because a diagnosis involves a medical question, the 
appellant is not competent to render an opinion in this 
regard.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).       

In sum, although there has been presented evidence of a 
current disability, (i.e., arthritis), application of the 
presumptive provisions of regulation is not appropriate, and 
there is no competent medical evidence of record that would 
evince a linkage between the appellants bilateral knee 
arthritis and any incident of his military service.  The 
appellants claim is therefore not well grounded, and will be 
denied.

Entitlement to service connection for heel spur of the left 
foot

Factual Background

The appellants service medical records reveal that he 
underwent a bunionectomy in July 1980 of the 5th 
metaphalangeal of the left foot.  In August 1980, an 
osteophyte was noted over the lateral aspect of the 5th 
metaphalangeal of the left foot.  Beginning in April 1981, 
the appellant was periodically placed on restricted duties 
due to continuing symptoms of a left foot bunion and a 
recurrent Mortons neuroma.  In January 1993, a diagnostic 
assessment of bilateral flexible pes cavus was rendered. In 
March 1993, tendinitis of the 3rd toe of both feet was noted.  
During his May 1993 pre-retirement physical examination, the 
appellant reported having had a bunionectomy and a neuroma of 
the left foot.  Upon clinical evaluation, bilateral steep 
arches were noted.  There were no references to any 
abnormalities of the appellants heels.  

In a March 1995 VA medical record, it was noted that a 
January 1995 radiographic examination detected a left 
calcaneal spur.  The appellant underwent a VA orthopedic 
examination in August 1995.  The examiner noted that a 
previous x-ray identified a spur on the appellants left 
heel.  During a July 1997 VA examination, it was noted that 
the appellant had a left heel spur and plantar fasciitis, 
which were diagnosed in 1994.  

Applicable Law and Analysis

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

As noted above, in order for a claim to be well grounded, 
there must have been presented competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza, 7 Vet. App. at 506.

Although the appellant was treated in service for a neuroma 
and underwent a bunionectomy, there is no competent medical 
evidence of record reflecting any treatment or complaint that 
these conditions were attributed to a heel spur.  The service 
medical records are also devoid of any lay or medical 
evidence suggesting that a heel spur was present in service.  
The Board further notes that a left heel spur was first 
detected in January 1995, approximately 15 months after the 
appellant left service.  The record being devoid of any 
evidence of treatment, complaint or symptom that suggests the 
onset of a chronic disorder of the left heel in that period, 
application of the presumptive period for chronic disorders 
is not appropriate.  See Savage, supra.

The Board has considered whether a remand of this issue would 
be appropriate for consideration of service connection on a 
secondary basis to the appellants other service-connected 
foot disorders.    Applicable law provides that service 
connection may be granted on a secondary basis if a claimed 
disability is found to be proximately due to or is the result 
of a service-connected disability. 38 C.F.R. § 3.310(a) 
(1997); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
However, a valid assertion of secondary service connection 
must nonetheless fulfill the well-grounded claim requirement 
applicable to other claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Having reviewed the present evidence 
of record in its entirety, the Board notes that no competent 
medical professional has opined as to any possible linkage 
between the appellants service connected foot disorders and 
the left calcaneal spur.  

A well-grounded claim of service connection for a left heel 
spur on either a direct or a secondary basis not having been 
submitted, the claim is denied.  

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, with respect to the two issues 
immediately discussed above the mater of well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and any error by the RO in the 
adjudication of the claim on a basis broader than that of 
well-groundedness could not be prejudicial.

Because the appellants claim is not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a). VAs duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the appellants claims of entitlement to a 
bilateral knee condition and a left heel spur plausible.  The 
Boards decision serves to inform the appellant of the kind 
of evidence which would be necessary to make his claim well 
grounded, in essence medical nexus evidence which would serve 
to link the claimed conditions to his service.

Entitlement to service connection for periodontal disease

Factual Background

The appellants service medical records reveal that in 
November 1992, he was diagnosed to have severe to moderate 
periodontitis.  The service medical records reveal no 
evidence of dental trauma.  

The appellant underwent a VA dental examination in February 
1994.  He was noted to have moderate generalized 
periodontitis of primarily molar areas, with moderate to 
severe bone loss.  His teeth were otherwise noted to be in 
general repair with restorations, crown and bridge work and 
endodontic therapy.   This record is devoid of any mention of 
trauma or related incident.  

By rating decision dated in June 1994, service connection was 
denied for periodontal disease.

Applicable Law and Analysis

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service. 
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381 
(1998). The significance of a finding that a dental condition 
is due to in-service trauma is that the veteran may be 
authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. § 
17.161(c) (formerly § 17.123(c)), commonly referred to as 
Class II(a) eligibility. For the purposes of determining 
whether a veteran has Class II(a) eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction. 
See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).

Further, applicable regulation provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment. 38 C.F.R. § 4.149.

By statement received in August 1996, the appellant 
specifically requested VA outpatient dental treatment.  
However, the Board notes that while applicable law provides 
for various categories of eligibility for such treatment, as 
listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, no 
evidence has been presented to show eligibility under any 
category.  See VAOPGCPREC 5-97. It is neither claimed nor 
shown that the appellant meets any of the other dental 
treatment eligibility categories set forth in 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161. Under these circumstances, his 
claim for VA outpatient dental treatment must be denied as a 
matter of law.  

As the appellants claim for compensation and VA outpatient 
dental treatment is barred by law, it must be denied.  
Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a back condition is granted.

A well-grounded claim of entitlement to service connection 
for a bilateral knee condition not having been presented, the 
claim is denied.

A well-grounded claim of entitlement to service connection 
for a heel spur of the let foot not having been presented, 
the claim is denied.

Entitlement to service connection for periodontal disease is 
denied.


REMAND

Entitlement to an increased rating for right epicondylitis 
and gout, currently evaluated as zero percent disabling.

The appellant is also seeking an increased disability rating 
for his service-connected right elbow disability, which is 
currently rated as zero percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Thus, the Boards primary 
focus 
in this issue is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

The appellant last underwent a VA physical examination in 
July 1997.  He reported occasional flare-ups of problems 
in both elbows.  Upon clinical evaluation, there was noted no 
swelling or deformity of the shoulders or elbows.  There was 
noted complete and full range of motion in all ranges of 
movement of both elbows and shoulders.  By statement 
received in July 1998, the appellant reported that his 
prescribed medication was losing effectiveness, and that he 
was experiencing extreme pain and loss of function.

The appellants claim for an increased rating of his service-
connected disability is well grounded based upon his 
subjective report of its increased severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  In well-grounded claims, the 
statutory duty to assist generally requires a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

The Board is of the opinion that an updated VA medical 
examination would be of assistance in the resolution of this 
claim.  Accordingly, the appellants claim of entitlement to 
an increased rating for his right elbow epicondylitis is 
REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not currently evidenced by the record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
VA orthopedic examination to ascertain 
the current severity of his right elbow 
disability.  All appropriate radiographic 
and other diagnostic should be conducted 
in order to address the specific 
inquiries as stated below.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this remand.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by the appellants service-
connected  disability.  Functional 
limitations discussed by the examiner 
should include such factors as limitation 
of motion caused by pain; weakness; 
incoordination; and fatigability.  The 
report of the examination should be 
associated with the appellants claims 
folder.

3.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If the examination reports do 
not include the requested information, 
the examination should be returned as 
inadequate for rating purposes.  
38 C.F.R. § 4.2.  The RO should ensure 
that all VA medical records relative to 
the appellants disability have been 
obtained.   

4.  Thereafter, the case should be 
reviewed by the RO. Consideration should 
be accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits. 

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


During the pendency of this appeal, the appellant will be 
free to submit additional evidence and argument on the 
remanded claims.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to the issue addressed in the remand portion of 
the Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

  Service connection is in effect for bilateral pes cavus with post-operative Mortons 
neuroma and Tailors Bunion of the left foot, tinea pedis, and for the post-operative 
residuals of a fracture of the right fifth metatarsal.  
- 2 -
